Curia, per
Evans, J.
If the note had been dated in any other month than January, there would be no difficulty in construing it; or if it had referred to any remarkable period of time, as last Christmas, or last new year, or last fourth of July, there would be no uncertainty in the meaning. What is meant by the “ first January last ?” Does the word last qualify first or January ? Is it the last first day of January, or the first day of last January ? I thought on the trial that *last applied to January, and that the defendant did not mean the first of the then month of January, but the first day of the preceding January, that is the 1st January, 1831. In this opinion my brethren concur, and especially for the reason that the doubt arises on the language of the defendants, and the rule of law in such case is, that the doubt shall be solved against him whose business it was to speak without ambiguity.
The whole concurred.